The defendant's counsel moved to dismiss this action upon the ground that there was a similar proceeding pending in Caldwell Superior Court between the same parties, involving the same subject-matters, and in which various orders of reference, reports, and decrees have been made. This motion was overruled by the clerk, and the defendant required to render an account, etc. Thereupon the defendant appealed to the judge of the district, who reversed the decision of the clerk, allowed the motion of the defendant, and dismissed the action. From which     (288) judgment the plaintiff appealed.
The pendency of the action between the same parties for the same cause in another county, and in another court having jurisdiction, is a good defense to this action, as it avoids multiplicity of suits.
PER CURIAM.                                          Affirmed.
Cited: Gray v. R. R., post, 299; Williams v. Neville, 108 N.C. 563;McNeill v. Currie, 117 N.C. 347. *Page 216 
(289)